        Case 2:13-cr-00144-RMP           ECF No. 139         filed 07/13/20      PageID.534 Page 1 of 4
 PROB 12C                                                                                 Report Date: July 13, 2020
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                             Jul 13, 2020
                                        Eastern District of Washington
                                                                                                SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robert D. Edmondson                       Case Number: 0980 2:13CR00144-RMP-1
 Address of Offender:                            , Spokane Valley, Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: April 21, 2014
 Original Offense:        Possession of a Stolen Firearm, 18 U.S.C. § 922(j)
 Original Sentence:       Prison - 120 months                Type of Supervision: Supervised Release
                          TSR - 36 months

 Resentence:              Prison - 78 months
 (08/23/2016)             TSR: 36 months
 Asst. U.S. Attorney:     Caitlin A. Baunsgard               Date Supervision Commenced: May 18, 2018
 Defense Attorney:        Francisco Carriedo                 Date Supervision Expires: May 17, 2021

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/25/2019, 12/19/2019, 01/14/2020, 01/29/2020, and 05/26/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            12          Special Condition #22: The defendant shall abstain from the use of illegal controlled
                        substances, and shall submit to urinalysis and sweat patch testing, as directed by the
                        supervising officer, but no more than 6 tests per month, in order to confirm continued
                        abstinence from these substances.

                        Supporting Evidence: On June 30, 2020, Robert D. Edmondson admitted to the use of
                        methamphetamine on or about June 29, 2020.

                        On May 21, 2018, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Edmondson, as outlined in the
                        judgment and sentence. He signed the judgment acknowledging these requirements.

                        On June 30, 2020, this officer received notification from Pioneer Human Services (PHS) that
                        the offender submitted to phase urinalysis testing on June 29, 2020, and tested presumptive
                        positive for methamphetamine. According to PHS, Mr. Edmondson provided two samples
                        while there, both of which tested presumptive positive for methamphetamine, but neither of
     Case 2:13-cr-00144-RMP        ECF No. 139        filed 07/13/20       PageID.535 Page 2 of 4
Prob12C
Re: Edmondson, Robert D.
July 13, 2020
Page 2

                 which was substantial enough to be forwarded to the laboratory for verification. PHS further
                 informed the undersigned officer that the offender had denied the use of any illicit
                 substances.

                 On that same date, the undersigned officer contacted Mr. Edmondson regarding the
                 information received from PHS. He eventually admitted to the use of methamphetamine on
                 or about June 29, 2020, and he insisted he had denied use to PHS because he wanted to
                 speak with this officer. The offender claimed he was having back and leg pain and found
                 a capsule of methamphetamine in his medication, which he ingested. When asked how he
                 knew the substance he consumed was methamphetamine, the offender stated that capsule
                 form was his preferred method for consuming methamphetamine, so he is familiar with what
                 it looks like.
          13     Special Condition #20: The defendant shall undergo a substance abuse evaluation and, if
                 indicated by a licensed/certified treatment provider, enter into and successfully complete an
                 approved substance abuse treatment program, which could include inpatient treatment and
                 aftercare upon further order of the court. The defendant shall contribute to the cost of
                 treatment according to his ability to pay. The defendant shall allow full reciprocal disclosure
                 between the supervising officer and treatment provider.

                 Supporting Evidence: On July 9, 2020, Robert D. Edmondson failed to report for substance
                 abuse treatment as required.

                 On May 21, 2018, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Edmondson, as outlined in the
                 judgment and sentence. He signed the judgment acknowledging these requirements.

                 On July 10, 2020, this officer received notification from PHS that the offender failed to
                 attend his substance abuse treatment group session as scheduled.

                 This officer attempted to contact the offender to discuss his failure to report for treatment
                 on July 10, 2020, but was unsuccessful. The offender did not contact the undersigned officer
                 until after 9 p.m. on Sunday, July 12, 2020, when he sent a text message claiming he “fell
                 asleep waiting to sign in.”

                 This officer has been unsuccessful in contacting the offender to further discuss the issue.
          14     Special Condition #22: The defendant shall abstain from the use of illegal controlled
                 substances, and shall submit to urinalysis and sweat patch testing, as directed by the
                 supervising officer, but no more than 6 tests per month, in order to confirm continued
                 abstinence from these substances.

                 Supporting Evidence: On July 9, 2020, Robert D. Edmondson failed to report for phase
                 urinalysis testing when his assigned color was identified for testing.

                 On May 21, 2018, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Edmondson, as outlined in the
                 judgment and sentence. He signed the judgment acknowledging these requirements.
     Case 2:13-cr-00144-RMP             ECF No. 139         filed 07/13/20      PageID.536 Page 3 of 4
Prob12C
Re: Edmondson, Robert D.
July 13, 2020
Page 3

                       On July 10, 2020, this officer received notification from PHS that the offender failed to
                       report for phase urinalysis testing when his assigned color, “Gold 1," was identified for
                       testing.

                       This officer attempted to contact the offender to discuss the missed urinalysis test on July
                       10, 2020, but was unsuccessful. Aside from a text message he sent the undersigned officer
                       after 9 p.m. on Sunday, July 12, 2020, efforts to contact Mr. Edmondson to further discuss
                       the issue have been unsuccessful.
          15           Standard Condition #18: The defendant must follow the instructions of the probation
                       officer related to the conditions of supervision.

                       Supporting Evidence: On July 10, 2020, Robert D. Edmondson failed to report to the
                       undersigned officer as instructed.

                       On May 21, 2018, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Edmondson, as outlined in the
                       judgment and sentence. He signed the judgment acknowledging these requirements.

                       On the morning of July 10, 2020, this officer attempted to contact the offender, via phone
                       call and text message, to discuss his missed urinalysis test and treatment session at PHS the
                       day prior, but was unsuccessful. The undersigned subsequently left Mr. Edmondson a voice
                       and text message instructing him to contact this officer by noon on July 10, 2020.

                       Mr. Edmondson failed to contact this officer as instructed on July 10, 2020. In fact, it was
                       not until after 9 p.m. on Sunday, July 12, 2020, when the offender sent a text message
                       claiming he “meant to call (this officer) after work on Friday.” The undersigned has still not
                       been able to contact Mr. Edmondson.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      07/13/2020
                                                                              s/Amber M.K. Andrade
                                                                              Amber M.K. Andrade
                                                                              U.S. Probation Officer
         Case 2:13-cr-00144-RMP      ECF No. 139     filed 07/13/20    PageID.537 Page 4 of 4
Prob12C
Re: Edmondson, Robert D.
July 13, 2020
Page 4

 THE COURT ORDERS

 [   ]     No Action
 [   ]     The Issuance of a Warrant
 [   ]     The Issuance of a Summons
 [   ]     The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
 [ ]       Defendant to appear before the Judge assigned to the
           case.
 [ ]       Defendant to appear before the Magistrate Judge.
 [ ]       Other
                                                                      Signature of Judicial Officer

                                                                        7/13/2020
                                                                      Date
